United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 16-1424
                       ___________________________

                            United States of America

                      lllllllllllllllllllll Plaintiff - Appellee

                                         v.

Juan Miguel Gallegos Loaiza, also known as Pariente, also known as Juan Miguel
                                Gallegos Loaza

                     lllllllllllllllllllll Defendant - Appellant
                                     ____________

                   Appeal from United States District Court
                    for the District of Nebraska - Lincoln
                                ____________

                        Submitted: November 14, 2016
                           Filed: February 9, 2017
                                [Unpublished]
                               ____________

Before COLLOTON, BEAM, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.
      Juan Miguel Gallegos Loaiza appeals the district court's1 210-month sentence
for conspiracy to distribute methamphetamine, in violation of 21 U.S.C. §§ 846,
841(a)(1), and 841(b)(1)(A). For the reasons discussed below, we affirm.

I.    BACKGROUND

        Loaiza was involved in a large, drug-trafficking organization in Lincoln,
Nebraska. Jorge Ortiz-Lopez, the ring leader of the drug-trafficking organization,
testified that he purchased between twenty and twenty-eight pounds of
methamphetamine from Loaiza. Law enforcement also discovered a "stash house"
that Loaiza visited often for only a couple minutes, which officers consider a sign of
drug trafficking. A wiretap in the stash house confirmed Loaiza's involvement. On
several occasions Loaiza paid various codefendants to deliver methamphetamine.
Loaiza was personally responsible for at least 9,284 grams of methamphetamine. On
October 23, 2013, the government filed an indictment charging Loaiza and six
codefendants with conspiracy to distribute over 500 grams or more of a mixture
containing methamphetamine, in violation of 21 U.S.C. §§ 841 and 846. The
government then filed two superseding indictments, one on November 20, 2013, and
another on November 17, 2014, neither of which changed the count involving Loaiza.
On March 19, 2015, Loaiza pleaded guilty to the second superseding indictment
without a plea agreement.

      Both parties objected to the presentence investigation report (PSR) prior to
sentencing, and Loaiza filed a motion for variance. The parties agreed that Loaiza
should receive a two-level increase for maintaining a premises where drugs were
manufactured or distributed, should not receive a three-level enhancement for being
a manager or supervisor in the drug-trafficking organization, but should receive a


      1
      The Honorable John M. Gerrard, United States District Judge for the District
of Nebraska.

                                         -2-
three-level reduction for acceptance of responsibility. Based on that agreement, the
new total offense level was thirty-seven. With a criminal history category I, Loaiza's
Guidelines range was 210 to 262 months.

       At the sentencing hearing, the district court accepted the agreement between
the parties and adopted the remainder of the PSR. After Loaiza forfeited his
opportunity to present evidence in support of his motion for variance, the district
court rejected the motion, stating the court would "take into consideration all facts
and circumstances with respect to 3553(a)." Both parties then presented arguments.
Loaiza argued for a below-Guidelines sentence based on the alleged general trend of
courts imposing below-Guidelines sentences for nonviolent drug offenders. Loaiza
also stressed the nature and circumstances of the offense–that it was a nonviolent
crime, and there was no evidence that Loaiza possessed a firearm at any point relating
to the offense. Loaiza further argued that his history and characteristics, specifically
his abusive home life, lack of education, history of substance and alcohol abuse, and
low risk of re-offending, reinforced the need for a below-Guidelines sentence. Loaiza
pointed out that he would not receive educational or correctional treatment because
of his immigration status. Finally, Loaiza argued that there were several disparities
that warranted a below-Guidelines sentence: a disparity between sentences for actual
methamphetamine versus a mixture of methamphetamine and a disparity between
sentences imposed on his codefendants in the same indictment and related cases. The
government simply asked the court to look at the facts of the case and "treat this
Defendant as [it has] the other defendants that have come before [the court] and give
this man a guideline sentence."

       The district court then described its reasoning, specifically stating that it
"reviewed all of the section 3553(a) factors to be considered in imposing a sentence,
including [Loaiza's] personal history and circumstances." The district court stated
that because a "substantial amount of methamphetamine . . . was . . . trafficked" over
a long period of time and because Loaiza was "one of the prime players in [the]

                                          -3-
conspiracy," it had to "give weight to the nature of this offense." It considered
Loaiza's lack of a prior criminal record, his codefendants' cases, and the record, and
held that Loaiza's involvement "place[d him] squarely within the heartland of the
guideline calculations." The district court overruled Loaiza's motion for variance and
sentenced him to 210 months' imprisonment, the bottom of his Guidelines range, with
five years of supervised release to follow. Loaiza now appeals his 210-month
sentence, arguing that it was substantively unreasonable because the district court
failed to give proper weight to his § 3553(a) arguments.

II.   DISCUSSION

       "We review a challenge to the substantive reasonableness of a sentence for an
abuse of discretion." United States v. Leonard, 785 F.3d 303, 306 (8th Cir. 2015)
(quoting United States v. Luleff, 574 F.3d 566, 569 (8th Cir. 2009)). "A sentencing
court abuses its discretion if it fails to consider a relevant factor that should have
received significant weight, gives significant weight to an improper or irrelevant
factor, or considers only the appropriate factors but commits a clear error of judgment
in weighing those factors." United States v. Watson, 480 F.3d 1175, 1177 (8th Cir.
2007). In determining the relevant factors a sentencing court should have considered,
we examine the complete sentencing record. United States v. Battiest, 553 F.3d 1132,
1135 (8th Cir. 2009). Here, the district court imposed a sentence at the bottom of
Loaiza's Guidelines range. Thus, "we presume the sentence is reasonable, and
[Loaiza] carries the burden of rebutting this presumption." United States v. Beasley,
688 F.3d 523, 535 (8th Cir. 2012).

       Loaiza argues that based on the facts and circumstances of this case, including
the factors discussed at sentencing, imposing a within-the-Guidelines-range sentence
was an abuse of discretion. However, the district court considered all of these
arguments and found none of them convincing. "The district court has wide latitude
to weigh the § 3553(a) factors in each case and assign some factors greater weight

                                         -4-
than others in determining an appropriate sentence." United States v. San-Miguel,
634 F.3d 471, 476 (8th Cir. 2011) (quoting United States v. Bridges, 569 F.3d 374,
379 (8th Cir. 2009)). Thus, relying more heavily on one factor and relying less on
another alone is not enough for reversal. United States v. Meza-Lopez, 808 F.3d 743,
746 (8th Cir. 2015).

       Here, there is overwhelming evidence that the district court carefully
considered and appropriately weighed the sentencing factors. In addition to the
court's repeated references to its consideration of the § 3553(a) factors, the record
additionally shows that "the district court had significant exposure to the [exact]
sentencing issues [Loaiza] claims it failed to adequately consider." See Battiest, 553
F.3d at 1136. Because the district court sentenced Loaiza's codefendants, it was
familiar with the case. Also, the district court had before it the adopted PSR and
Loaiza's brief in support of his motion for variance, which contained the same
arguments for a below-Guidelines sentence that were presented at the sentencing
hearing and are again presented on appeal. Moreover, during the sentencing hearing,
the district court intently listened to arguments made by both Loaiza and the
government, asked questions, and even referenced some of Loaiza's arguments. Thus,
the district court adequately considered Loaiza's § 3553(a) arguments for a lower
sentence.

      "[I]t will be the unusual case when we reverse a district court sentence–whether
within, above, or below the applicable Guidelines range–as substantively
unreasonable." United States v. Feemster, 572 F.3d 455, 464 (8th Cir. 2009) (quoting
United States v. Gardellini, 545 F.3d 1089, 1090 (D.C. Cir. 2008)). This is not an
unusual case. The district court considered the § 3553(a) factors, did not err in
weighing the factors, and committed no clear error of judgment. Thus, there was no
abuse of discretion.




                                         -5-
III.   CONCLUSION

       The judgment of the district court is affirmed.
                      ______________________________




                                    -6-